Citation Nr: 0313906	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  95-24 287A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
gastric ulcer, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
bilateral varicose veins, currently rated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for service-connected 
stress, talo-metatarsal joint, secondary to pes planus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979, and from March 1980 to September 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision by the New York, 
New York, Regional Office of the Department of Veterans 
Affairs (VA).  Due to a change of residence, the veteran's 
claims file was transferred to the Reno, Nevada, Regional 
Office (RO).  The veteran testified at a personal hearing at 
the RO before a hearing officer in October 2000.

By rating decision in June 2001, the RO increased the 
disability rating for history of gastric ulcer to 10 percent, 
effective from October 1, 1993.  The RO also increased the 
rating for bilateral varicose veins to 10 percent, effective 
from October 1, 1993.  The Board notes that the issue of 
entitlement to a compensable rating based on multiple 
noncompensable disabilities under 38 C.F.R. § 3.324 was also 
originally in appellate status.  However, this issue was 
rendered moot by the RO's assignment of compensable ratings 
for gastric ulcer disability and varicose vein disability.  
The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of increased ratings 
remains in appellate status.  

In May 2002, the Board remanded this case for the veteran to 
be afforded a Travel Board Hearing.  This was accomplished in 
January 2003 when the veteran testified before the 
undersigned in Las Vegas, Nevada.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran has not been notified of VCAA.  
Accordingly, the RO should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the RO.

The Board also notes that, at his personal hearing, the 
veteran indicated that he had received treatment at the 
Nellis Air Force Hospital.  These records should be obtained.  
In addition, in a May 1995 statement, the veteran indicated 
that he had received treatment from Dr. Marcellus Walker.  
These records should also be obtained.  At his personal 
hearing, the veteran expressed his willingness to report for 
further VA medical evaluation.  Accordingly, he should be 
afforded a VA examination to include gastrointestinal, 
vascular, and orthopedic evaluations.  

Finally, the Board observes that, during the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, including the rating 
criteria for evaluating diseases of the arteries and veins.  
This amendment was made effective as of January 12, 1998.  62 
Fed. Reg. 65207-65224 (December 11, 1997).  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  As such, the RO 
should evaluate the veteran's varicose vein disability under 
both the old and the new criteria, as appropriate.  Both the 
old and new rating criteria should be provided to the veteran 
in the supplemental statement of the case.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

3.  The RO should request copies of all 
clinical records of the veteran from the 
Nellis Air Force Hospital and from Dr. 
Marcellus Walker.  These records should 
be associated with the claims file.  

4.  The veteran should be afforded a VA 
examination (or separate 
gastrointestinal, vascular, and 
orthopedic examinations, if deemed 
necessary) to determine the current 
nature, extent, and manifestations of his 
gastric ulcer, bilateral vascular veins, 
and stress, talo-metatarsal joint, 
respectively.  All indicated x-rays and 
tests should be completed.  Specifically, 
commentary should be provided regarding 
the extent of any painful motion or 
functional loss due to pain of the talo-
metatarsal joint.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner(s) prior to the 
examination(s).  The examiner(s) should 
express current findings consistent with 
the appropriate rating criteria.  

5.  Upon completion of the requested 
actions, the RO should readjudicate the 
increased rating issues on appeal.  With 
regard to bilateral varicose veins, the 
RO should review that increased rating 
issue under both the old and the new 
rating criteria, as appropriate.  
Thereafter, if any claim remains denied, 
the case should be returned after 
compliance with requisite appellate 
procedures, to include an issuance of a 
supplemental statement of the case which 
includes both the old and the new rating 
criteria pertinent to varicose veins 
under Diagnostic Code 7120.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


